


Exhibit 10.35


Notice of Performance Share Award
Under the
WESCO International, Inc. 1999 Long-Term Incentive Plan
(As Restated May 30, 2013)
Notice is hereby given of an award of Performance Shares under the WESCO
International, Inc. 1999 Long-Term Incentive Plan, as restated May 30, 2013, and
as further amended (the “Plan”) attached hereto as Exhibit A, subject to the
Terms and Conditions attached hereto as Exhibit B.
Grantee:
[ NAME ]

Date of Grant:
February 17, 2015

Award Period:
The three-year period commencing on January 1, 2015 and ending on December 31,
2017, during which the Company’s achievement of the Performance Goals will be
measured. Except as specified in Section 4 or Section 8, if the Grantee’s Active
Employment is terminated prior to the date the Committee has certified
achievement of the Performance Goals, all rights of the Grantee to the
Performance Shares as of the date of termination shall terminate immediately and
be forfeited in their entirety.

Performance Goals:
The Award of Performance Shares will be based on the Company’s achievement of
two Performance Goals for the Award Period: Relative Total Shareholder Return
(“Relative TSR”) and the three-year average growth rate of the Company’s net
income (“Net Income Growth”). One half (1/2) of the Award shall be based on
Relative TSR and the other one-half (1/2) shall be based on Net Income Growth.

Performance At
Performance Goals
Relative TSR
(percentile rank among Peer Group)
Net Income Growth
(3-year average growth rate)
Maximum
80th
15%
Target
50th
10%
Threshold
40th
5%



Performance Shares:
The number of Performance Shares earned by a Grantee for the Award Period shall
be based 50% on the Company’s Relative TSR and 50% on the Company’s Net Income
Growth, as follows (with interpolated amounts for results between threshold and
target and maximum and target levels):

Performance At
Performance Shares
Relative TSR (50% of total award)
Net Income Growth (50% of total award)
Maximum
2x
2x
Target
1x
1x
Threshold
0.5x
0.5x

If the Company’s actual performance is below the Threshold level for a
Performance Goal, the Grantee will earn no Performance Shares for that
Performance Goal.
“Relative TSR” ranks the “Return to Shareholders” (as defined below) for the
Company over the Award Period in relation to the Return to Shareholders for the
“Peer Group” (as defined below).
“Return to Shareholders” for the Company and each of the respective companies in
the Peer Group shall mean the quotient of: (i) the sum of (A) the average
closing price, as reported on the securities exchange on which the stock of the
relevant company is traded, for the twenty (20) trading days preceding January
1, 2018, and (B) the dividends declared during the period commencing on January
1, 2015 and ending on December 31, 2017, which are presumed to be reinvested on
a quarterly basis, divided by, (ii) the average closing price, as reported on
the securities exchange on which the stock of the relevant company is traded,
for the twenty (20) trading days preceding January 1, 2015.
“Peer Group” shall mean the following companies, subject to adjustments in
accordance with the guidelines set forth below.
Fastenal Co.        Hubbell Inc. Cl B
W.W. Grainger, Inc.        Emerson Electric Co.
Avnet Inc.        Genuine Parts Co.
MSC Industrial Direct Co. Inc. Cl A        Ingram Micro Inc. Cl A
Arrow Electronics, Inc.        Watsco Inc.
Anixter International Inc.        Tech Data Corp.
Applied Industrial Technologies, Inc.        United Stationers Inc.
Houston Wire & Cable Co.        Danaher Corp.        
Airgas Inc.        Eaton Corp.        
Rockwell Automation Inc.        Pool Corp.
Beacon Roofing Supply Inc.
If a company in the Peer Group becomes bankrupt, the bankrupt company will
remain in the Peer Group, but the stock price of the bankrupt company(ies) will
be considered to be $0.00.
If a company in the Peer Group is acquired by another company or entity,
including through a management buy-out or going-private transaction, the
acquired company will be removed from the Peer Group for the entire Award
Period.
If a company in the Peer Group acquires another company in the Peer Group, the
acquiring company will remain in the Peer Group.
“Net Income Growth” means the three-year average growth rate of the Company’s
net income (i.e. net income attributable to WESCO International, Inc.), as
reported in the Company’s financial statements in accordance with generally
accepted accounting principles or any other accounting reporting system under
which the Company is required to report its financial statements for the 2015,
2016 and 2017 fiscal years. However, in calculating Net Income Growth, the
Committee may exclude certain items that are not indicative of ongoing results.
Examples of items that may be excluded from calculating Net Income Growth
include, but are not limited to: “strategic” items (charges or credits related
to the high-level strategic direction of the Company, such as restructurings,
acquisitions, divestitures, the purchase or sale of equities, and the issuance
or payment of debt); “regulatory” items (charges or credits due to changes in
tax or accounting rules); “external” items (charges or credits due to external
events such as natural disasters); and “other” significant unusual, nonrecurring
or rare items (such as charges or credits due to litigation or legal
settlements, the disposal of assets or asset impairment). The Committee has
determined that the attainment of specified levels of net income attributable to
WESCO International, Inc. is a specific milestone in connection with the
Company’s strategic initiatives.
The Committee shall adjust the Award, in accordance with Treas. Reg. Sec.
1.162-27(e)(2)(iii)(C), to reflect a change in corporate capitalization, such as
a stock split or dividend, or a corporate transaction, such as any merger of a
corporation into another corporation, any consolidation of two or more
corporations into another corporation, any separation of the Company or a
Subsidiary (including a spinoff or other distribution of stock or property by a
corporation), any reorganization of the Company or its Subsidiaries (whether or
not such reorganization comes within the definition of such term in Code Section
368), or any partial or complete liquidation by the Company or its Subsidiaries;
provided that, the Committee shall not make any adjustment that causes the Award
to fail to qualify as performance-based compensation under Code Section 162(m)
and the regulations thereunder.
Grantee hereby acknowledges receipt of a copy of the Plan attached hereto as
Exhibit A and the Performance Share Award Terms and Conditions attached hereto
as Exhibit B.
Grantee understands and agrees that the Award is granted subject to and in
accordance with the terms of the Plan and the Performance Share Award Terms and
Conditions. Grantee further agrees to be bound by the terms of the Plan and the
Performance Share Award Terms and Conditions attached hereto.
All capitalized terms in this Notice shall have the meaning assigned to them in
this Notice or in the Plan or the Performance Share Award Terms and Conditions
attached.
Attachments:
Exhibit A – WESCO International, Inc. 1999 Long-Term Incentive Plan
Exhibit B – Performance Share Award Terms and Conditions


EXHIBIT A




WESCO INTERNATIONAL, INC.
1999 LONG-TERM INCENTIVE PLAN


(As Restated May 30, 2013)


Incorporated by reference as Appendix A to the Proxy Statement for the 2013
Annual Meeting of Stockholders filed on Schedule 14A on April 16, 2013.
EXHIBIT B


PERFORMANCE SHARE AWARD TERMS AND CONDITIONS
These Performance Share Award Terms and Conditions (the “Terms”), together with
the Notice of Performance Share Award (the “Notice”) to the Grantee whose name
appears in the Notice, describe the terms and conditions of an award of
Performance Shares (the “Award”) from WESCO International, Inc., a Delaware
corporation (the “Company”), as of the Date of Grant set forth in the Notice.
The Board of Directors of the Company (the “Board”) has designated the
Compensation Committee of the Board (the “Committee”) to administer the
Company’s 1999 Long-Term Incentive Plan (as amended from time to time, the
“Plan”).
The Board has determined to grant to the Grantee, under the Plan, Performance
Shares with respect to the aggregate number of shares of the Company’s Common
Stock, par value $.01 per share (the “Common Stock”) set forth below.
1.    Confirmation of Grant.
(a)    Effective as of the Date of Grant set forth in the Notice, the Company
grants a Performance Share Award to the Grantee, which consists of the right to
receive a specified number of shares of Common Stock contingent upon the extent
to which certain pre-established Performance Goals have been met during the
Award Period, each as set forth in the Notice, subject to the terms and
conditions hereof. These Terms and the Notice are subordinate and subject to the
terms and conditions of the Plan.
(b)    With respect to each Performance Share that has not been forfeited (but
only to the extent the award of Performance Shares has not been settled for
Common Stock), the Company shall, (i) with respect to any stock dividends paid
on the Common Stock, credit to a bookkeeping account established and maintained
for the Grantee, a number of Performance Shares equal to the number of shares,
including fractional shares, of Common Stock that would have been paid with
respect to the Performance Share if it were an outstanding share of Common
Stock, and (ii) with respect to any cash dividends paid on the Common Stock,
accrue and credit to a bookkeeping account established and maintained for the
Grantee, a number of Performance Shares with a Fair Market Value as of the date
the dividend is paid equal to the cash dividends that would have been paid with
respect to the Performance Share if it were an outstanding share of Common Stock
(the “Dividend Equivalent Rights”). These Dividend Equivalent Rights shall be
(i) treated as Performance Shares for purposes of any future dividends payable
to this Section 1(b); and (ii) delivered, if at all, after the Committee has
certified the achievement of the Performance Goals that apply to the underlying
Performance Shares with respect to which the Dividend Equivalent Rights were
received (rounded to the nearest whole Performance Share).
(c)    Timing and Form of Payout. Except as otherwise provided in these Terms,
in accordance with the provisions of this Section 1(c), as soon as
administratively feasible after the Committee has certified the achievement of
the Performance Goals following the end of the Award Period, the Grantee shall
be entitled to receive a number of shares of Common Stock, equal to his or her
total number of Performance Shares determined under Section 4 or Section 8, less
the number of shares of Common Stock withheld in order to satisfy applicable
minimum statutory withholding requirements in accordance with Section 6.
Delivery of such shares of Common Stock shall be made as soon as
administratively feasible after the Committee has certified the achievement of
the Performance Goals following the end of the Award Period, provided that the
Grantee has remained in Active Employment until that date, and upon the
satisfaction of all other applicable conditions on the Performance Shares
(including the payment by the Grantee of all applicable withholding taxes). The
Committee shall not have the discretion to adjust the Performance Goals once the
Award Period has commenced, except as required by the Notice.
(d)    The Performance Shares shall be subject to any restrictions the Company
deems advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission, any stock exchange upon which Common Stock
is listed, any Company policy and any applicable federal or state securities
law.
2.    Award Period. The Award Period for the Performance Shares shall be
described in the Notice.
3.    Performance Goals. The Performance Goals with respect to the Performance
Shares shall be described in the Notice.
4.    Performance Shares. The number of Performance Shares that a Grantee may
earn for an Award Period shall be described in the Notice and calculated as set
forth below and in the Notice.
(a)If the Company’s actual performance is below the Threshold level for a
Performance Goal, the Grantee will earn no Performance Shares for that
Performance Goal.
(b)If the Company’s actual performance is at Threshold or Target for a
Performance Goal, the Performance Shares earned for that Performance Goal shall
equal the Performance Shares for Threshold or Target specified in the Notice, as
applicable.
(c)If the Company’s actual performance is between “Threshold” and “Target” for a
Performance Goal, the Committee shall determine the Performance Shares earned
for that Performance Goal by interpolation, rounded to the nearest full share.
(d)If the Company’s actual performance is between “Target” and “Maximum” for a
Performance Goal, the Committee shall determine the Performance Shares earned
for that Performance Goal by interpolation, rounded to the nearest full share.
(e)If the Company’s actual performance exceeds “Maximum” for a Performance Goal,
the Performance Shares earned for that Performance Goal shall equal the
Performance Shares for Maximum specified in the Notice.
(f)Notwithstanding the foregoing, the amount of shares of Common Stock earned by
and delivered to a Grantee who terminates Active Employment before the Committee
has certified achievement of the Performance Goals following the Award Period
(or before a Change in Control or Merger under Section 8) due to the Grantee’s
death, Permanent Disability, Retirement at Normal Retirement Age or Early
Retirement (each as defined in the Plan) will be the amount determined by
multiplying (i) the amount of the Award that would have been earned after the
end of the Award Period had the Grantee not terminated Active Employment, by
(ii) a fraction, the numerator of which is the number of whole months of the
Grantee’s Active Employment during the Award Period, and the denominator of
which is the total number of months during the Award Period. Any such payment
made to a Grantee whose employment is terminated due to death, Permanent
Disability, Retirement at Normal Retirement Age or Early Retirement prior to the
date the Committee has certified achievement of the Performance Goals following
the Award Period shall be made after the date the Committee has certified
achievement of the Performance Goals following the end of such Award Period. For
this purpose, “Active Employment” shall mean active employment with the Company
or any Subsidiary.
(i)“Early Retirement” shall mean retirement at age 60 or later, and after having
completed five (5) or more years of service with the Company or one of its
Subsidiaries.
(ii)“Retirement at Normal Retirement Age” shall mean retirement at age 65 or
later.
5.    Forfeiture. Except as specified in Section 4 or Section 8, if the
Grantee’s Active Employment terminates prior to the date the Committee has
certified achievement of the Performance Goals, all rights of the Grantee to the
Performance Shares as of the date of termination shall terminate immediately and
be forfeited in their entirety.
6.    Tax Consequences and Withholding. As soon as administratively feasible
after the Committee has certified achievement of the Performance Goals, or upon
a Change in Control or Merger described in Section 8, the Company will withhold
shares of Common Stock to satisfy applicable minimum statutory withholding
requirements, subject to the provisions of the Plan and any rules adopted by the
Board or the Committee regarding compliance with applicable law, including, but
not limited to, Section 16(b) of the U.S. Securities Exchange Act of 1934, as
amended (the “Exchange Act”). The Company may also require the Grantee to remit
to the Company an amount sufficient to satisfy the employer’s minimum statutory
U.S. federal, state and local and non-U.S. tax withholding requirements. Nothing
contained herein shall be construed as a promise, guarantee, or other
representation by the Company of any particular tax effect nor shall the Company
be liable for any taxes, penalties, or other amounts incurred by the Grantee.
The Grantee acknowledges that he/she has had sufficient opportunity to review
with his/her own tax advisors the federal, state, local, and foreign tax
consequences of the transactions contemplated by these Terms. The Grantee
acknowledges he/she must rely solely on such advisors and not on any statement
or representations of the Company or any of its agents. The Grantee understands
that he/she (and not the Company) shall be responsible for any tax liability
that may arise as a result of the transactions contemplated by the Terms.
7.    Representations and Warranties of the Company. The Company represents and
warrants to the Grantee that (a) the Company has been duly incorporated and is
an existing corporation in good standing under the laws of the State of
Delaware, (b) these Terms and the Notice have been duly authorized and delivered
by the Company and constitute a valid and legally binding obligation of the
Company enforceable against the Company in accordance with their terms, and (c)
the shares of Common Stock, if and when issued and delivered after the
Committee’s certification of the Performance Goals in accordance with these
Terms and the Notice, will be duly authorized, validly issued, fully paid and
nonassessable, and free and clear of any liens or encumbrances other than those
created pursuant to these Terms or otherwise in connection with the transactions
contemplated hereby.
8.    Change in Control and Adjustments to Reflect Capital Changes.
(a)    Accelerated Vesting Upon Change in Control. In the event of a Change in
Control (as defined in the Plan), the Performance Shares shall be deemed earned
at the Target level of the Performance Goal(s) set forth in the Notice and shall
be fully paid to the Grantee within thirty (30) days of the Change in Control,
unless such Change in Control results from the Grantee’s beneficial ownership
(as defined in the rules under the Exchange Act) of Common Stock or other
Company voting securities.
(b)    Recapitalization. The number and kind of shares of Common Stock subject
to the Award shall be appropriately adjusted to reflect any stock dividend,
stock split or share combination or any recapitalization, merger, consolidation,
exchange of shares, liquidation or dissolution of the Company or other change in
capitalization with a similar substantive effect upon the Plan or the
Performance Shares.
(c)    Certain Mergers. After any Merger (as defined in the Plan) in which the
Company is not the surviving corporation or pursuant to which a majority of the
shares which are of the same class as the shares of Common Stock that are
subject to the Performance Shares are exchanged for, or converted into, or
otherwise become shares of another corporation, the surviving, continuing,
successor or purchasing corporation, as the case may be (the “Acquiring
Corporation”), will either assume the Company’s rights and obligations under
these Terms or substitute an award in respect of the Acquiring Corporation’s
stock for the Performance Shares, however, if the Acquiring Corporation does not
assume or substitute awards for the Performance Shares, the Board shall provide
prior to the Merger that the Performance Shares be treated as earned at the
Target level of the Performance Goal(s) set forth in the Notice, as of a date
prior to the Merger, as the Board so determines, and shall be fully paid to the
Grantee, provided that the Merger is consummated. Comparable rights shall accrue
to the Grantee in the event of successive Mergers of the character described
above.
9.    No Rights as Stockholder. The Grantee shall have no voting or other rights
as a stockholder of the Company with respect to any Performance Shares until the
issuance of a certificate or certificates to him for shares of Common Stock with
respect to the Performance Shares. Except as provided in Section 1(b), no
adjustment shall be made for dividends or other rights for which the record date
is prior to the issuance of the certificate or certificates.
10.    Non-Competition, Non-Solicitation and Confidentiality.
(a)    Non-Competition and Non-Solicitation. During the Grantee’s Active
Employment and for a period of one year thereafter:
(i)    Grantee shall not directly or indirectly call upon, contact or solicit
any customer or prospective customer of the Company or its subsidiaries (A) with
whom Grantee dealt directly or indirectly or for which Grantee had
responsibility while employed by the Company or its subsidiaries, or (B) about
whom Grantee acquired confidential information during Grantee’s employment with
the Company or its subsidiaries, for the purpose of offering, selling or
providing products or services that are competitive with those then offered by
the Company or its subsidiaries. Grantee shall not solicit or divert, or attempt
to solicit or divert, either directly or indirectly, any opportunity or business
of the Company or its subsidiaries to any competitor.
(ii)    Grantee shall not, to the detriment of the Company or its subsidiaries,
directly or indirectly, as an owner, partner, employee, agent, consultant,
advisor, servant or contractor, engage in or facilitate or support others to
engage in the distribution of electrical construction products or electrical and
industrial maintenance, repair and operating supplies, or the provision of
integrated supply services, or any other business that is in competition with
any of the business activities of the Company or its subsidiaries in which
Grantee was engaged during Grantee’s Active Employment and in which the Company
or its subsidiaries were engaged prior to the termination of Grantee’s Active
Employment. This provision shall not prevent Grantee from owning less than one
percent (1%) of a publicly-owned entity or less than three percent (3%) of a
private equity fund.
(iii)    Grantee shall not, directly or indirectly, solicit the employment of or
hire as an employee or consultant or agent (A) any employee of the Company or
its subsidiaries or (B) any former employee of the Company or its subsidiaries
whose employment ceased within 180 days prior to the date of such solicitation
or hiring.
(b)    Confidentiality. “Confidential Information” means information regarding
the business or operations of the Company or its subsidiaries, both oral and
written, including, but not limited to, documents and the Company or subsidiary
information contained in such documents; drawings; designs; plans;
specifications; instructions; data; manuals; electronic media such as computer
disks, computer programs, and data stored electronically; security code numbers;
financial, marketing and strategic information; product pricing and customer
information, that the Company or its subsidiaries disclose to the Grantee or the
Grantee otherwise learns or ascertains in any manner as a result of, or in
relation to, Grantee’s employment by the Company or its subsidiaries. Other than
as required by applicable law, Grantee agrees: (i) to use Confidential
Information only for the purposes required or appropriate for Grantee’s
employment with the Company or its subsidiaries; (ii) not to disclose to anyone
Confidential Information without the Company’s prior written approval; and (iii)
not to allow anyone’s use or access to Confidential Information, other than as
required or appropriate for Grantee’s employment with the Company or its
subsidiaries. The foregoing shall not apply to information that is in the public
domain, provided that Grantee was not responsible, directly or indirectly, for
such information entering into public domain without the Company’s approval.
Grantee agrees to return to the Company all Confidential Information in
Grantee’s possession upon termination of Grantee’s employment or at any time
requested by the Company.
(c)    Remedies. The Grantee agrees that in the event of a breach or threatened
breach of any of the covenants contained in this Section 10, in addition to any
other penalties or restrictions that may apply under any employment agreement,
state law, or otherwise, the Grantee shall forfeit, upon written notice to such
effect from the Company: (i) any rights to receive a Performance Share and any
and all Performance Shares awarded to him or her under the Plan and these Terms,
including vested Performance Shares; (ii) any Shares acquired under this Award,
and (iii) any profit the Grantee has realized on the vesting or sale of any
Performance Shares acquired under this Award, which the Grantee may be required
to repay to the Company). The forfeiture provisions of this Section 10 shall
continue to apply, in accordance with their terms, after the provisions of any
employment or other agreement between the Company and the Grantee have lapsed.
The Grantee consents and agrees that if the Grantee violates or threatens to
violate any provisions of this Section 10, the Company or its successors in
interest shall be entitled, in addition to any other remedies that they may
have, including money damages, to an injunction to be issued by a court of
competent jurisdiction restraining the Grantee from committing or continuing any
violation of this Section 10. In the event that the Grantee is found to have
breached any provision set forth in this Section 10 or elsewhere in these Terms,
the time period provided for in that provision shall be deemed tolled (i.e., it
will not begin to run) for so long as the Grantee was in violation of that
provision.
(d)    The foregoing provisions shall survive and remain in full force and
effect regardless of any expiration, termination or cancellation of the Award.
(e)    If any provision of this Section 10 shall be invalid or unenforceable to
any extent, the remaining provisions of this Section 10 shall not be affected,
and each remaining provision shall be enforceable to the fullest extent
permitted by law. If any provision of this Section 10 is so broad as to be
unenforceable, then such provision shall be interpreted to be only as broad as
is enforceable.
(f)    Notwithstanding any provision to the contrary, the non-compete,
non-solicitation and confidentiality covenants of this Section 10 shall be in
addition to, and shall not be deemed to supersede, any existing covenants or
other agreements between the Grantee and the Company or any of its subsidiaries.
11.    Miscellaneous.
(a)    Notices. All notices and other communications required or permitted to be
given under this Award shall be in writing and shall be deemed to have been
given if delivered personally or sent by certified or express mail, return
receipt requested, postage prepaid, or by any recognized international
equivalent of such delivery, to the Company, or the Grantee, as the case may be,
at the following addresses or to such other address as the Company or the
Grantee, as the case may be, shall specify by notice to the others:
(i)    if to the Company, to it at:
WESCO International, Inc.
225 West Station Square Drive, Suite 700
Pittsburgh, Pennsylvania 15219-1122
Attention: Legal Department
(ii)    if to the Grantee, to the Grantee at the last address on file in the
Company’s records.
All notices and communications shall be deemed to have been received on the date
of delivery or on the third business day after the mailing thereof.
(b)    Binding Effect; Benefits. This rights and interests of the Grantee under
these Terms and the Notice shall be binding upon and inure to the benefit of the
parties to these Terms and the Notice and their respective successors and
assigns. Nothing in these Terms or the Notice, express or implied, is intended
or shall be construed to give any person other than the parties to these Terms
or the Notice or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.
(c)    Waiver. Any party hereto or beneficiary hereof, may, by written notice to
the other parties (i) extend the time for the performance of any of the
obligations or other actions of the other parties under this Award, (ii) waive
compliance with any of the conditions or covenants of the other parties
contained in this Award and (iii) waive or modify performance of any of the
obligations of the other parties under this Award. Except as provided in the
preceding sentence, no action taken pursuant to this Award, including, without
limitation, any investigation by or on behalf of any party or beneficiary, shall
be deemed to constitute a waiver by the party or beneficiary taking such action
of compliance with any representations, warranties, covenants or agreements
contained herein. The waiver by any party hereto or beneficiary hereof of a
breach of any provision of this Award shall not operate or be construed as a
waiver of any preceding or succeeding breach and no failure by a party or
beneficiary to exercise any right or privilege hereunder shall be deemed a
waiver of such party’s or beneficiary’s rights or privileges hereunder or shall
be deemed a waiver of such party’s or beneficiary’s rights to exercise the same
at any subsequent time or times hereunder. These Terms (together with the
Notice, sometimes collectively referred to herein as the “Award”) constitute all
of the terms and conditions relating to the Award, and all prior oral and
written representations are merged in these Terms.
(d)    Assignability. A Grantee’s rights under this Award and any rights and
privileges pertaining to either of them, may not be transferred, assigned,
pledged or hypothecated in any manner, by operation of law or otherwise, other
than by will or by the laws of descent and distribution, and shall not be
subject to execution, attachment or similar process.
(e)    Applicable Law and Forum for Disputes. This Award (including these Terms
and the Notice) shall be governed by and construed in accordance with the law of
the State of Delaware, regardless of the law that might be applied under
principles of conflict of laws. Any dispute, action or proceeding arising out of
or in connection with the Plan or this Award shall be brought only in the courts
in the Commonwealth of Pennsylvania, County of Allegheny, including the Federal
Courts located therein, should Federal jurisdiction requirements exist, and the
Grantee shall consent to submit to the exclusive jurisdiction of the such court
for purposes of any action or proceeding arising out of or in connection with
the Plan or these Terms.
(f)    Section and Other Headings, etc. The section and other headings contained
in this Award are for reference purposes only and shall not affect the meaning
or interpretation of these Terms or the Notice. In these Terms and the Notice
all references to “dollars” or “$” are to United States dollars.
(g)    Counterparts. This Award may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument. This Award may also be executed via
acceptance in the electronic system of the Company’s equity awards plan
administrator.
(h)    Delegation by the Board. All of the powers, duties and responsibilities
of the Board specified in this Award may, to the full extent permitted by
applicable law, be exercised and performed by any duly constituted committee
thereof to the extent authorized by the Board to exercise and perform such
powers, duties and responsibilities.
(i)    Definitions. Any terms used in this Award and not otherwise defined shall
have the meanings assigned to them in the Plan.
(j)    Plan and Terms Not a Contract of Employment. Neither the Plan nor the
Award is or are a contract of employment, and no terms of employment of the
Grantee shall be affected in any way by the Plan, the Terms, the Notice or
related instruments except as specifically provided therein. Neither the
establishment of the Plan nor the Terms or the Notice shall be construed as
conferring any legal rights upon the Grantee for a continuation of employment,
nor shall it interfere with the right of the Company or any affiliate to
discharge the Grantee and to treat him or her without regard to the effect that
such treatment might have upon him or her as a Grantee. The awarding of
Performance Shares shall not in any way affect the Company’s right or power to
make adjustments, reclassifications or changes in its capital or business
structure or to merge, consolidate, reincorporate, dissolve, liquidate or sell
or transfer all or any part of its business or assets.
(k)    Code Section 409A. The Performance Shares are intended to be exempt from
Code Section 409A under the transfer of property exception set forth in Treasury
Regulation Section 1.409A-1(b)(6) or, in the alternative, to otherwise comply
with the requirements of Section 409A, and, in the event of any inconsistency
between any provision of the Plan or these Terms or the Notice and Code Section
409A, the provisions of Code Section 409A shall control. Any provision in the
Plan or these Terms or the Notice that is determined to violate the requirements
of Code Section 409A shall be void and without effect. Any provision that is
required by Code Section 409A to appear in the Plan or these Terms or the Notice
that is not expressly set forth therein shall be deemed to be set forth therein,
and the Plan shall be administered in all respects as if such provision was
expressly set forth herein. Any reference in the Plan or these Terms or the
Notice to Code Section 409A or a Treasury Regulation Section shall be deemed to
include any similar or successor provisions thereto.


(l)    Compensation Recovery Policy. Performance Shares awarded and Common Stock
distributed under these Terms and the Notice shall be subject to any
compensation recovery policy adopted by the Company to comply with applicable
law or to comport with good corporate governances practices, as such policy may
be amended from time to time.




